DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 4 June 2021 is acknowledged. Claims 1, 3, and 9 have been amended, claims 10-12 have been canceled, new claims 21-23 have been introduced, and claims 1-9 and 13-23 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant’s specification is not enabling for a single-piece core of an engine. It appears as though the current state of the prior art requires multiple cores in order to produce an engine, and it is also known to print said cores using a three-dimensional printer. Applicant’s specification lacks any discussion of how Applicant is able to three-dimensionally print a unitary core that combines all the cores that appear to be necessary to form an engine. Furthermore, there is no detail as to how Applicant’s three-dimensional printing process allows for this unitary core to be made or what is different about Applicant’s process, as compared to the prior art, which would enable one of ordinary skill in the art to practice Applicant’s invention. For example, there is no discussion comparing Applicant’s process to the prior art which details the reasons why the processes of the prior art simply would not be able to print a unitary core, if desired. Applicant further provides no guidance within the specification as to how the unitary core can be satisfactorily removed from the resultant casting. The multi-piece cores of the prior art allows for designing cores that are separated on planes that would provide .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 9, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ProMetal RCT (“Rapid Prototyping and Digital Sand Casting Services,” ProMetal RCT. October 19, 2010 <URL:https://www.youtube.com/watch?v=Z8MaVaqNr3U>; listed in the IDS filed 27 February 2018; hereinafter “ProMetal”), in view of Berger et al. (US 5,758,608; hereinafter “Berger”), Voxeljet (“Sand casting: Digital production of complex sand moulds by voxeljet” (Noxeljet), November 29, 2012, <URL:http://www.youtube.com/watch?v=bJJ50g4Pi22>); hereinafter “Voxeljet”; listed in the IDS filed 27 February 2018), and Jonsson (US 5,474,119).
Regarding claim 1, ProMetal teaches a method of casting an engine including a block portion (see timestamp 0:08-0:33), the method comprising: 
printing a core of the engine according to specifications in a three-dimensional print file (see timestamp 0:01-3:30), the specifications corresponding to each hollow interior feature of the block portion (see timestamp 0:01-3:30); and 

ProMetal is silent to the core being a single-piece core, and the engine including a cylinder head portion, and the specifications corresponding to each hollow interior feature of the cylinder head portion.
Berger teaches it is known to cast an engine block 1 with a single core (see Fig. 1 and 3:29-34). Voxeljet teaches it is known to 3D print a unitary core for castings (see timestamp 0:00-2:29).
Therefore, in view of Berger and Voxeljet’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ProMetal to include the core being a single-piece core, as taught by Berger and Voxeljet, because it is known to utilize 3D printing to print unitary cores and it is known to cast engine blocks with a single core. Furthermore, it is the Examiner’s position that the use of a single core would provide the advantage that there would be no alignment errors as compared to the process of casting with multiple cores. Additionally, it has been held that the use of a one piece construction instead of the multi-piece structure disclosed in the prior art would be merely a matter of obvious engineering choice. See MPEP §2144.04(V)(B).
The combination of ProMetal, Berger, and Voxeljet is silent to the engine including a cylinder head portion, and the specifications corresponding to each hollow interior feature of the cylinder head portion.
Jonsson teaches a method for producing a combined engine block and cylinder head (see 2:22-48).
In view of Jonsson’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ProMetal, Berger, and Voxeljet to include a cylinder head portion, and the specifications corresponding to each hollow interior feature of the cylinder head portion, as taught by Jonsson, because it is known to cast a combined engine block and cylinder head. Furthermore, the substitution of a known element (casting the cylinder block of the combination of ProMetal, Berger, and Voxeljet) for another known element (casting a combined engine block and cylinder head of Jonsson) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed. Moreover, this combination of ProMetal, Berger, Voxeljet, and Jonsson would result in wherein the specifications corresponding to each hollow interior feature of the cylinder head portion and each hollow interior feature of the block portion are further included.

Regarding claim 2, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the three-dimensional print file includes specifications for one or more accessory features (ProMetal: see timestamp 0:10-3:30), and wherein the single-piece core is printed to include the one or more accessory features (ProMetal: see timestamp 0:10-3:30). 

Regarding claim 4, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the one or more accessory features includes a base (ProMetal: see timestamp 0:10-3:30). 

Regarding claim 6, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the three-dimensional print file includes specifications (ProMetal: see timestamp 0:01-3:30) for a combined cylinder head and block core (Jonsson: see 2:22-48), and wherein the single-piece core includes the combined cylinder head and block core (see rejection for claim 1 above for motivation for use of a single core; Also, Jonsson teaches it is known to cast a combined cylinder head and block core with multiple cores (see 2:22-48), and it has been held that the use of a one piece construction instead of the multi-piece structure disclosed in the prior art would be merely a matter of obvious engineering choice. See MPEP §2144.04(V)(B).

Regarding claim 8, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches before printing the single-piece core, generating the three-dimensional print file (ProMetal: see timestamp 0:10-3:30; Prometal teaches releasing CAD data to sand printer so the three-dimensional print file must be generated prior to printing the core). 

Regarding claim 9, ProMetal teaches a casting process for manufacturing an engine including a block portion (see timestamp 0:08-0:33), the casting process comprising: 
pouring a material in liquid state into a mold around cores within the mold (see timestamp 3:33-4:40), wherein an internal shape of the mold corresponds to an external shape of the block portion, and wherein an external shape of the cores corresponds to an internal shape of the block portion (see timestamp 3:33-4:40); and

ProMetal is silent to a single-piece core, and the engine including a cylinder head portion, and wherein an internal shape of the mold corresponds to a combination of an external shape of the cylinder head portion and an external shape of the block portion, and wherein an external shape of the single-piece core corresponds to a combination of an internal shape of the cylinder head portion and an internal shape of the block portion..
Berger teaches it is known to cast an engine block 1 with a single core (see Fig. 1 and 3:29-34). Voxeljet teaches it is known to 3D print a unitary core for castings (see timestamp 0:00-2:29).
Therefore, in view of Berger and Voxeljet’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ProMetal to include the core being a single-piece core, as taught by Berger and Voxeljet, because it is known to utilize 3D printing to print unitary cores and it is known to cast engine blocks with a single core. Furthermore, it is the Examiner’s position that the use of a single core would provide the advantage that there would be no alignment errors as compared to the process of casting with multiple cores. Additionally, it has been held that the use of a one piece construction instead of the multi-piece structure disclosed in the prior art would be merely a matter of obvious engineering choice. See MPEP §2144.04(V)(B).
The combination of ProMetal, Berger, and Voxeljet is silent to the engine including a cylinder head portion, and wherein an internal shape of the mold corresponds to a combination of an external shape of the cylinder head portion and an external shape of the block portion, and wherein an external shape of the single-piece core corresponds to a combination of an internal shape of the cylinder head portion and an internal shape of the block portion.
Jonsson teaches a method for producing a combined engine block and cylinder head. The interior surfaces of the walls of the outer mold part 10, which are shown as flat surfaces, form the outside of the combined engine block and cylinder head. Additionally, the shapes of the first and second inner mold parts, 12 and 13, respectively, define the internal shape of the cylinder head portion and an internal shape of the block portion (see 2:22-48).
In view of Jonsson’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ProMetal, Berger, and Voxeljet to include a cylinder head portion, and the specifications corresponding to each hollow interior feature of the cylinder head portion, as taught by Jonsson, because it is known to cast a combined engine block and cylinder head. Furthermore, the substitution of a known element (casting the cylinder block of the combination of ProMetal, Berger, and Voxeljet) for another known element (casting a combined engine block and cylinder head of Jonsson) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed. Moreover, this combination would result in wherein an internal shape of the mold corresponds to a combination of an external shape of the cylinder head portion and an external shape of the block portion, and wherein an external shape of the single-piece core corresponds to a combination of an internal shape of the cylinder head portion and an internal shape of the block portion.

Regarding claim 13, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches generating the single-piece core by printing the single-piece core according to specifications in a three-dimensional print file (ProMetal: see timestamp 0:10-3:30; Prometal teaches releasing CAD data to sand printer). 

Regarding claim 14, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the specifications correspond to each hollow interior feature of the engine (ProMetal: see timestamp 0:10-3:30).

Regarding claim 15, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the three-dimensional print file includes specifications for one or more accessory features (ProMetal: see timestamp 0:10-3:30), and wherein the single-piece core is printed to include the one or more accessory features (ProMetal: see timestamp 0:10-3:30). 

Regarding claim 17, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the one or more accessory features includes a base (ProMetal: see timestamp 0:10-3:30).

Regarding claim 19, the combination of ProMetal, Berger, Voxeljet, and Jonsson teaches wherein the three-dimensional print file includes specifications (ProMetal: see timestamp 0:01-3:30) for a combined cylinder head and block core (Jonsson: see 2:22-48), and wherein the single-piece core includes the combined cylinder head and block core (see rejection for claims 9 and 13 above for motivation for use of a single core; Also, Jonsson teaches it is known to cast a combined cylinder head and block core with multiple cores (see 2:22-48), and it has been held that the use of a one piece construction instead of the multi-piece structure disclosed in the prior art would be merely a matter of obvious engineering choice. See MPEP §2144.04(V)(B).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ProMetal, Berger, Voxeljet, and Jonsson as applied to claims 1 and 13 above, respectively, and further in view of Dolza et al. (US 2,783,510; hereinafter “Dolza”).
Regarding claims 7 and 20, the combination of ProMetal, Berger, Voxeljet, and Jonsson is silent to wherein the three-dimensional print file includes specifications for a plurality of gas vents disposed through the single-piece core, and wherein the single-piece core is printed to include the plurality of gas vents. 
Dolza teaches it is known to utilize gas vents (openings 150 and longitudinally extending vents 220 and 222, see Fig. 11; 7:74-8:20) within the cores used for casting an engine because the vents allow for the escape of any gases that may be generated during casting (see 7:74-8:20).
the combination of ProMetal, Berger, Voxeljet, and Jonsson to include wherein the three-dimensional print file includes specifications for a plurality of gas vents disposed through the single-piece core, and wherein the single-piece core is printed to include the plurality of gas vents, as taught by Dolza, because the vents allow for the escape of any gases generated during casting.

Response to Amendment
The declaration under 37 CFR 1.132 filed 4 June 2021 is insufficient to overcome the rejection of claims 1-20 based upon 35 U.S.C. 112(a) as set forth in the last Office action because:  Applicant has failed to address any of the issues that were raised by the Examiner in the previous Office action. The question at hand is not how to enable 3D printing from a CAD file, but how one is able to allegedly print a single-core for an engine, cast it, and successfully remove all the core material that remains encased within the engine. There is no detail as to how Applicant’s three-dimensional printing process allows for this unitary core to be made or what is different about Applicant’s process, as compared to the prior art, which would enable one of ordinary skill in the art to practice Applicant’s invention. Applicant further provides no guidance within the specification as to how the unitary core can be satisfactorily removed from the resultant casting. The multi-piece cores of the prior art allows for designing cores that are separated on planes that would provide easy access to interior channels and separate castings that could be analyzed prior to assembly; however, Applicant’s unitary core .

Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.
On pages 6-11 of the remarks, Applicant argues that claims 1-9 and 13-23 are enabled according to the Applicant’s Specification. Applicant argues that rather than being concerned with details of a specific core or specific printing process, the present application is concerned with the overall process and method for printing a single-piece core. Furthermore, Applicant argues that a patent need not teach, and preferably omits, what is well known in the art. Applicant also argues that detailed procedures for making and using the invention may not be necessary if the description of the invention itself is 
The Examiner finds these arguments unpersuasive. Applicant has failed to address any of the issues that were raised by the Examiner in the previous Office action. Applicant should refer to the detailed response in paragraph 14 above in response to these arguments.
On pages 11-19 of the remarks, Applicant argues, with respect to claims 1, 3, and 9, that the prior art, either taken alone or in combination, fails to teach casting an engine with a single-piece core, wherein the engine includes a cylinder head portion and a block portion, as required by the amended claims. Applicant argues that casting of individual components is not the same as casting an engine including a cylinder head portion and a block portion. Moreover, Applicant argues that the prior art combination is based on improper hindsight.
The Examiner finds the arguments drawn to casting an individual component versus casting of a combined cylinder head portion and a block portion moot as the current rejection of record teaches casting of a combined engine block and cylinder head (Jonsson: see 2:22-48 and rejections for claims 1 and 9 above). Furthermore, claim 3 does not require casting of a combined cylinder head portion and block portion. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


26 August 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735